NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STEFANIE LEANN BEASON,                           No. 13-55766

              Plaintiff - Appellant,             D.C. No. 3:11-cv-01400-WQH-
                                                 KSC
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Barbara Lynn Major, Magistrate Judge, Presiding

                             Submitted May 8, 2015**
                               Pasadena, California

Before: BEA and FRIEDLAND, Circuit Judges and RICE,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas O. Rice, District Judge for the U.S. District
Court for the Eastern District of Washington, sitting by designation.
      Stefanie Beason appeals the district court’s summary judgment affirming the

Commissioner of Social Security’s decision denying her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s order affirming the denial of

disability benefits. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). We uphold

the Administrative Law Judge’s (ALJ) disability determination “unless it contains

legal error or is not supported by substantial evidence.” Id.

      Beason raises a single argument on appeal: that the ALJ ignored and

improperly rejected the testimony of the medical expert, called by the ALJ herself,

who opined that Beason met the listing for affective disorders. This argument

lacks merit. Because the medical expert neither examined nor treated the claimant,

the ALJ was required only to “consider” the expert’s testimony in conjunction with

other record evidence. See 20 C.F.R. § 404.1527(e). Here, the ALJ weighed the

medical expert’s testimony against the reports of three other non-examining

consultants and assigned less weight to the medical expert’s testimony because it

was less consistent with Beason’s course of treatment and the record as a whole.

See id. § 404.1527(c)(2) (providing factors for the ALJ to consider in assigning

relative weight to medical opinions). It is well settled that the ALJ is tasked with


                                         -2-
determining the credibility of medical testimony and resolving conflicts and

ambiguity in the record. See, e.g., Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

Cir. 1995).

      AFFIRMED.




                                        -3-